Lundberg Stratton, J.,
concurring.
{¶ 24} I agree with the majority opinion. I write only to clarify my stance on the status of the contempt order against Lewis. The majority concludes by stating, “The trial court did not err in finding Lewis in contempt. The judgment of the court of appeals is therefore affirmed.” While I agree that our judgment technically affirms that Lewis was in contempt of the trial court’s order compelling her to testify, the assertion of attorney-client privilege under these unique circumstances was an issue of first impression in this state. Consequently, unless Lewis continues to refuse to testify despite our ruling, I believe that no sanctions should be imposed on her. Therefore, I concur.
F.E. Sweeney, Pfeifer, O’Connor and O’Donnell, JJ., concur in the foregoing concurring opinion.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Stephen P. Carney, Senior Deputy Solicitor, Diane Richards Brey, Deputy Solicitor, and Elizabeth Luper Schuster, Assistant Solicitor, urging affirmance for amicus curiae Attorney General of Ohio.